Title: From Thomas Jefferson to Maria Cosway, 8 September 179[5]
From: Jefferson, Thomas
To: Cosway, Maria



My dear Madam
Monticello Sep. 8. 179[5]

Your two favors, sent thro’ Mr. Trumbul, found me retired to my home, in the full enjoiment of my farm, my family, and my books, having bidden an eternal Adieu to public life which I always hated, and was drawn into and kept in by one of those great events which happened only once in a millenium as I thought, but another country has shewn us they can happen twice in a life. While my countrymen are making a great buz about Mr. Jay and his treaty with your adoptive country, I am eating the peaches, grapes and figs of my own garden and only wish I could taste them in your native country, gathered on the spot and in your good company. I think you, Mrs. Church and myself must take a trip together to Italy, not forgetting Made. de Corny, tho she seems to have forgotten us, or some of us, for I have not had de pas nouvelles since I left France. Having revisited Italy, I wonder you could leave it again for the smoke and rains of London. However you have the privilege of making fair weather wherever you go. I suppose that in our way to Italy it will be hardly worth our while to go through France. Our acquaintance there must be entirely dissipated. I think however we may venture by the route of Languedoc, and Nice. We shall have the pleasure of climbing the Cornice of the Riviera di Genoa together, and of seeing many romantic scenes to which your pencil and imagination would do justice. (The chateau di Saorgio, by the bye, is on the Col de Tende road.) But I wish to see Genoa again and bespoke some charming rooms there against my return.—We will leave the rest of the journey to imagination, and return to what is real.—I am become, for instance, a real farmer, measuring fields, following my ploughs, helping the haymakers, and never knowing a day which has not done something for futurity. How much better this than to be shut up in the four walls of an office, the sun of heaven excluded, the balmy breeze never felt, the evening closed with the barren consolation that the drudgery of the day is got through, the morning opening with the fable renewed of the Augean stable, a new load of labour in place of the old, and thus day after day worn through, with no prospect before us but of more days to wear through in the same way.—From such a life, good lord deliver me, and to such an one consign me only when the measure of thy wrath shall be completely filled! But it shall never be filled towards me as long as I am permitted, from the innocence of the scenes around me, to learn and to practice innocence towards all, hurt to none, help to as many as I am able—but I am rambling again, my dear friend, and must recall myself to order. In truth whenever I think of you, I am hurried off on the wings  of imagination into regions where fancy submits all things to our will. I had better therefore seat you soberly before a London coal-fire, walk out into the sun myself, tell him he does not shine on a being whose happiness I wish more than yours; pray him devoutly to bind his beams together with tenfold force, to penetrate if possible the mass of smoke and fog under which you are buried, and to gild with his rays the room you inhabit, and the road you travel: then tell you I have a most sincere and cordial friendship for you, that I regret the distance which separates us, and will not permit myself to believe we are no more to meet till you meet where time and distance are nothing. Your affectionate friend

Th: Jefferson

